Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 9, 2004, dismissing the action, unanimously affirmed, with costs.
This action, asserting claims virtually identical to those dismissed in a prior federal action (Gentile v Jobete Music Co., Inc., 1996 WL 148427, 1996 US Dist LEXIS 4011 [SD NY, Apr. 2, 1996], affd 122 F3d 1056 [table; text at 1997 WL 559850, 1997 US App LEXIS 23614 (2d Cir 1997)]) and, in any event, premised upon identical underlying transactions, is barred under the doctrine of res judicata (see O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Mazzarelli, Saxe, Ellerin and Nardelli, JJ.